Case 1:20-cv-00505-EGB Document 1 Filed 04/20/20 Page 1 of 4




                                           20-505 C
Case 1:20-cv-00505-EGB Document 1 Filed 04/20/20 Page 2 of 4
Case 1:20-cv-00505-EGB Document 1 Filed 04/20/20 Page 3 of 4
         Case 1:20-cv-00505-EGB Document 1 Filed 04/20/20 Page 4 of 4




          lfn tbt fflnittb �tatts �ourt of jfebtral �laims

                                      )
 RICHARD RALPH MALCOLM                )
                                      )
                                      )
                      Plaintiff(s),   )     CaseNo. _______
                                      )
 v.                                   )       Judge _______
                                      )
 THE UNITED STATES,                   )
                                      )
                      Defendant.      )
-------------                         )




                             CERTIFICATE OF SERVICE

I hereby certify that on 04/16/2020   , __, a copy of COMPLAIN
                                                                       T


             _________
was mailed via US MAIL to Department of Justice
                                     20530-0001
at 950 Pennsylvania Avenue,
                   NWWashington,                DC




                                             Richard Ralph Malcolm
                                                          (Printed Name)
                                             10030   SW   8 st
                                                          (Street Address)
                                             Pembroke Pines, FL, 33025
                                                     (City, State, ZIP Code)
                                             786-916-1222
                                                          (Phone Number)
